SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1286
CA 16-00664
PRESENT: WHALEN, P.J., SMITH, CARNI, DEJOSEPH, AND CURRAN, JJ.


NAKITA HARRIS, INDIVIDUALLY, AND AS PARENT AND
NATURAL GUARDIAN OF MYRA HARRIS,
PLAINTIFF-APPELLANT,

                      V                                           ORDER

CITY OF BUFFALO, BUFFALO BOARD OF EDUCATION,
BUFFALO PUBLIC SCHOOL #53, THE AFTER SCHOOL
PROGRAM AND THE DIRECTOR OF THE AFTER SCHOOL
PROGRAM (JOINTLY AND SEVERALLY),
DEFENDANTS-RESPONDENTS.


JAMES P. DAVIS, BUFFALO, FOR PLAINTIFF-APPELLANT.

TIMOTHY A. BALL, CORPORATION COUNSEL, BUFFALO (DAVID M. LEE OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (John A.
Michalek, J.), entered May 5, 2015. The order granted the motion of
defendants for summary judgment and dismissed the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated at Supreme Court
(see Brandy B. v Eden Cent. Sch. Dist., 15 NY3d 297, 301-303).




Entered:    December 23, 2016                    Frances E. Cafarell
                                                 Clerk of the Court